          Case 1:19-cr-00832-ER Document 48 Filed 03/23/21 Page 1 of 1



                                                                                              3/23/2021


                                                                   March 22, 2021
VIA ECF
The Honorable Edgardo Ramos                                                                    X
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                          3/23/2021

       Re:     United States v. Luis Merced et al., 19 Cr. 832 (ER)

Dear Judge Ramos:

         I write on behalf of Messrs. Merced, Brooks, and Skinner. When this matter was
scheduled for a June 2021 trial, Your Honor ordered that initial defense motions in this case were
due March 26, 2021, with the government’s responses due April 9, 2021, and replies due April
16, 2021. Trial of this matter is now scheduled for December 2021. Given the change in the trial
date and other issues being discussed between the parties, Messrs. Merced, Brooks, and Skinner
respectfully request that the motions deadline be adjourned to April 12, 2021 for the defendants’
initial motions, May 3, 2021 for the government’s responses, and May 10, 2021 for the
defendants’ replies.

       The government, through AUSA Andrew Chan, indicated it has no objection to this
request.

       Thank you for the Court’s consideration of this letter motion.


                                                                   Very truly yours,

                                                                           /s/

                                                                   Aaron Mysliwiec
                                                                   Attorney for Luis Merced

CC:    AUSA Adam Hobson (via ECF)
       AUSA Andrew Chan (via ECF)
       Chris Madiou, co-counsel for Luis Merced (via ECF)
       George Goltzer, attorney for William Skinner (via ECF)
       Ying Stafford, attorney for William Skinner (via ECF)
       Mark DeMarco, attorney for Dorian Brooks (via ECF)
       Jeremy Schneider, attorney for Dorian Brooks (via ECF)
